UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-6233 (Exact name of registrant as specified in its charter) INDIANA 35-1068133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 North Michigan Street South Bend, Indiana 46601 (Address of principal executive offices) (Zip Code) (574) 235-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock outstanding as of October 25, 2007 – 24,172,983 shares -1- Table of Contents TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated statements of financial condition September 30, 2007, and December 31, 2006 3 Consolidated statements of income three months and nine months ended September 30, 2007 and 2006 4 Consolidated statements of changes in shareholders’ equity nine months ended September 30, 2007 and 2006 5 Consolidated statements of cash flows nine months ended September 30, 2007 and 2006 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II.OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 EXHIBITS Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 -2- Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited - Dollars in thousands) September 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 117,564 $ 118,131 Federal funds sold and interest bearing deposits with other banks 3,754 64,979 Investment securities available-for-sale (amortized cost of $807,441and $709,091 at September 30, 2007 and December 31, 2006, respectively) 810,802 708,672 Mortgages held for sale 25,074 50,159 Loans and leases - net of unearned discount: Commercial and agricultural loans 585,842 478,310 Auto, light truck and environmental equipment 330,967 317,604 Medium and heavy duty truck 315,116 341,744 Aircraft financing 583,533 498,914 Construction equipment financing 377,069 305,976 Loans secured by real estate 858,818 632,283 Consumer loans 150,250 127,706 Total loans and leases 3,201,595 2,702,537 Reserve for loan and lease losses (64,664 ) (58,802 ) Net loans and leases 3,136,931 2,643,735 Equipment owned under operating leases, net 78,041 76,310 Net premises and equipment 49,272 37,326 Goodwill and intangile assets 91,546 19,418 Accrued income and other assets 99,667 88,585 Total assets $ 4,412,651 $ 3,807,315 LIABILITIES Deposits: Noninterest bearing $ 389,099 $ 339,866 Interest bearing 3,026,070 2,708,418 Total deposits 3,415,169 3,048,284 Federal funds purchased and securities sold under agreements to repurchase 327,623 195,262 Other short-term borrowings 24,611 27,456 Long-term debt and mandatorily redeemable securities 44,303 43,761 Subordinated notes 100,002 59,022 Accrued expenses and other liabilities 73,748 64,626 Total liabilities 3,985,456 3,438,411 SHAREHOLDERS' EQUITY Preferred stock; no par value Authorized 10,000,000 shares; none issued or outstanding - - Common stock; no par value Authorized 40,000,000 shares; issued 25,918,510 at September 30, 2007 and 23,781,518 at December 31, 2006, less unearned shares (275,004 at September 30, 2007 and 262,986 at December 31, 2006) 342,840 289,163 Retained earnings 112,938 99,572 Cost of common stock in treasury (1,470,523 shares at September 30, 2007, and 1,022,435 shares at December 31, 2006) (30,717 ) (19,571 ) Accumulated other comprehensive income/(loss) 2,134 (260 ) Total shareholders' equity 427,195 368,904 Total liabilities and shareholders' equity $ 4,412,651 $ 3,807,315 The accompanying notes are a part of the consolidated financial statements. -3- Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited - Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest income: Loans and leases $ 57,970 $ 47,468 $ 159,322 $ 132,777 Investment securities, taxable 7,365 5,298 19,086 14,020 Investment securities, tax-exempt 2,213 1,279 5,351 3,838 Other 782 334 2,856 921 Total interest income 68,330 54,379 186,615 151,556 Interest expense: Deposits 31,184 22,399 85,249 58,715 Short-term borrowings 2,978 2,776 8,240 8,358 Subordinated notes 1,846 1,098 4,236 3,228 Long-term debt and mandatorily redeemable securities 624 655 2,049 1,560 Total interest expense 36,632 26,928 99,774 71,861 Net interest income 31,698 27,451 86,841 79,695 Provision for (recovery of provision for) loan and lease losses 3,660 (667 ) 4,284 (2,638 ) Net interest income after provision for (recovery of provision for)loan and lease losses 28,038 28,118 82,557 82,333 Noninterest income: Trust fees 3,853 3,271 11,367 10,320 Service charges on deposit accounts 5,278 5,020 15,074 14,323 Mortgage banking income 770 4,971 2,400 9,833 Insurance commissions 964 1,012 3,540 3,626 Equipment rental income 5,345 5,032 15,730 13,910 Other income 1,841 1,740 6,042 4,873 Investment securities and other investment (losses) gains (154 ) (223 ) 300 2,010 Total noninterest income 17,897 20,823 54,453 58,895 Noninterest expense: Salaries and employee benefits 20,035 17,433 55,754 49,820 Net occupancy expense 2,467 1,854 6,552 5,581 Furniture and equipment expense 3,996 2,936 10,838 9,029 Depreciation - leased equipment 4,284 4,031 12,603 10,960 Supplies and communication 1,666 1,358 4,450 4,028 Otherexpense 4,992 4,212 13,489 14,198 Total noninterest expense 37,440 31,824 103,686 93,616 Income before income taxes 8,495 17,117 33,324 47,612 Income tax expense 2,365 6,153 10,611 16,438 Net income $ 6,130 $ 10,964 $ 22,713 $ 31,174 Per common share: Basic net income per common share $ 0.25 $ 0.49 $ 0.97 $ 1.38 Diluted net income per common share $ 0.25 $ 0.48 $ 0.96 $ 1.36 Dividends declared $ 0.140 $ 0.140 $ 0.420 $ 0.394 Basic weighted average common shares outstanding 24,275,794 22,497,930 23,309,281 22,549,914 Diluted weighted average common shares outstanding 24,567,404 22,811,273 23,603,676 22,843,785 The accompanying notes are a part of the consolidated financial statements. -4- Table of Contents 1st
